EXHIBIT 10.40

 

MANAGEMENT CONTRACT

 

entered into by and between

 

SPEECH DESIGN Gesellschaft für elektronische Sprachverarbeitung mbH

Industriestraße 1, 82110 Germering

 

– hereinafter referred to as „the Company“

and

 

Mr. Kasimir Arciszewski

Schellingstraße 78,

80799 München

 

– hereinafter referred to as „the Managing Director“

 

§ 1

Sphere of Activities

 

1.          The Managing Director (Geschäftsführer) was appointed by the
Company. This appointment shall not exclude the additional appointment of Mr.
Hans Meiler. It is agreed, that the Managing Director and Mr. Hans Meiler will
be the sole managing directors of the Company during the Contract Term. However,
it is agreed by the parties that the Company shall be entitled to appoint
another Managing Director in any case of termination of the Management Contract
of Mr. Hans Meiler for whatever reason, such Managing Director’s sphere of
activities to be limited to the sphere of activities of Mr. Hans Meiler.

 

2.          It shall be incumbent on the Managing Director to scrupulously
conduct the business of the Company and to perform the obligations assigned to
him by law, by the Company statutes as in effect from time to time and the
present contract with the appropriate responsibility.


 

3.          The Managing Director’s principal function shall consist in the
management and supervision of the fields of sales and marketing, product
planning, finances as well as it includes the taking, coordination and execution
of all measures.

 

4.          The Managing Director’s activities shall be subject to the
reciprocal coordination with the other Managing Director.

 

5.          The Managing Director will freely organize his sphere of activities
and is not bound by the observance of specific working hours or a specific place
of office.

 

§ 2

Power of Representation

 

1.          The Managing Director shall represent the company jointly with Mr.
Hans Meiler in and out of court as defined by his appointment and the actual
company statutes.

 

2.          The Managing Director is released from the restrictions of section
181 German Civil Code („prohibition of self contracting“) for all transactions
between the Company on the one hand and majority-owned enterprises of the
Company on the other hand, namely at present SATELCO AG, Switzerland, SPEECH
DESIGN ISRAEL, Ltd., Israel and SPEECH DESIGN CARRIER SYSTEMS GmbH, Germany.
Such release from the restrictions of section 181 German Civil Code applies also
to the legal transactions undertaken in the past by the Managing Director acting
as representative of the Company on the one hand and as representative of the
abovelisted enterprises on the other hand. This consent does not include any
other consent or approval that might be necessary in relation with such
transactions for whatever other legal reason.

 

3.          The Managing Director shall be bound to the resolutions and
instructions of the Shareholders’ Meeting. The Shareholders’ Meeting may in
particular establish general policies with regard to the way the business is to
be conducted.

 


§ 3

Contract Term, Termination

 

1.          This agreement enters into force on July 1st, 2001 (hereinafter
referred to as „Effective Date“) and will end after three years on June 30th,
2004 (hereinafter referred to as „Contract Term“) without notice. During the
Contract Term the right to terminate this agreement without cause is excluded.
At the latest six months before the end of contract the parties may enter into
negotiations on the renewal of this contract.

 

2.          Either party shall have the right to terminate this agreement with
cause for important reasons by written notice effective immediately. Important
reasons in the meaning of the sentence above are in particular

 

2.1.   for the Company, if the Managing Director:

 

2.1.1.       is convicted of any relevant crime or felony, or

 

2.1.2.       refuses to comply with material oral or written decisions or
instructions of the Company’s shareholders, provided the Managing Director is
given written notice and an adequate cure period of at least ten days, and such
failure is not cured within such cure period, or

 

2.1.3.       is grossly negligent or dishonest in connection with the
performance of his duties hereunder, or

 

2.1.4.       materially breaches affirmative or negative covenants or
undertakings hereunder.


 

2.2.   for the Managing Director, if

 

2.2.1.       the appointment of the Managing Director as  Managing Director of
the Company is revoked without cause,

 

2.2.2.       contrary to Section 1 hereunder an additional Managing Director or
a permanent representative is appointed by the shareholders of the Company with
the right to instruct the Managing Director in the normal course of business,

 

2.2.3.       the sphere of activities or the power to represent the Company is
materially restricted.

 

3.          In addition the Managing Director shall have the right to terminate
this agreement with six months prior written notice, which notice will be
effective by the end of the calendar month in which it is given, in the event
that

 

3.1.          the shareholders of the Company sell all or substantially all of
the tangible or intangible assets or properties of the Company,

 

3.2.          the shareholders of the Company sell a majority participation in
the Company.

 

Exceptions:

The Managing Director  will not have the termination rights pursuant to section
3.1. or 3.2. above in the following cases:

a)     the sale or transfer of the Company´s assets / participation is either to
the existing shareholders of the Company´s current sole shareholder, Bogen
Communications International, Inc. or to a majority-owned subsidiary of Bogen
Communications International, Inc.

b)    the sale occurs in form of a public listing of the Company´s securities on
a U.S. or European stock exchange

 

Notwithstanding § 1 section 1 above the Company shall be entitled to appoint
additional managing directors if the Managing Director terminates the Management
Contract pursuant to section 3.1. or 3.2. above.

 


§ 4

Compensation

 

1.          The Managing Director shall receive for his services a yearly gross
salary amounting to 240.000,-- Deutsch Marks, payable in twelve equal monthly
installments of 20.000,-- Deutsch Marks each at the end of each calendar month
reduced by the statutory deductions. At the latest three months prior to the end
of every contract year, the aforesaid remuneration will be subject to an upward
revision, as may be agreed by the parties.

 

2.          In addition the Managing Director shall receive an annual
performance-based bonus (hereinafter referred to as „the Bonus“).

The Bonus is targeted at DM 60.000,-- if the trend of business meets the
expectations reflected in the Company´s budget for the respective calendar year.

Specifically, the above target  Bonus is paid if the Company´s consolidated
(US-GAAP) EBIT reaches the budgeted amount, no Bonus is paid if EBIT is under
50% of the budgeted amount and a maximum Bonus of DM 90.000,-- is paid if EBIT
reaches 150% or more of the budgeted amount.

 

Within the range of 50% to 100% of budgeted EBIT, the Bonus is calculated as
follows:

 

Bonus = DM 60.000 * (actual EBIT – (budget EBIT / 2)) / (budget EBIT / 2)

 

Examples:

a)     budget EBIT = 100, act. EBIT = 50   à Bonus  = 0

b)     budget EBIT = 100, act. EBIT = 75   à Bonus  = DM  30.000

c)     budget EBIT = 100, act. EBIT = 100  à Bonus = DM  60.000


 

Within the range of 100% to 150% of budgeted EBIT, the Bonus is calculated as
follows:

 

Bonus = DM 60.000 * (1 + (actual EBIT – budget EBIT) / budget EBIT)

 

Examples:

a)     budget EBIT = 100, act. EBIT = 100  à Bonus  = DM  60.000

b)     budget EBIT = 100, act. EBIT = 125  à Bonus  = DM  75.000

c)     budget EBIT = 100, act. EBIT = 150  à Bonus  = DM  90.000

 

The annual Bonus is payable on or before the later of a) March 31 of the
following fiscal year, or b) ten days after the audited financial statements for
the prior fiscal year of the Company have been finalized.

 

This agreement replaces all other arrangements on bonuses to be paid to the
Managing Director for the year 2001.

 

3.          In addition the Managing Director is entitled to participate in the
Stock option plan of Bogen Communications International, Inc., as defined in
Exhibit A.

 

4.          In addition to the social security contributions payable by employer
by act of law the Company will also bear the employee’s contributions to the
statutory unemployment insurance and to the statutory social security pension
insurance and will therefore pay the Managing Director a monthly amount
corresponding to the employee’s contributions.

 

§ 5

Fringe Benefits

 

1.          During the contract term the Company shall provide the Managing
Director with a Company car of the upper middle class, the leasing rates for
which shall not exceed DM 21.000,-- p.a., which the Managing Director may also
use for private travel. Possibly accruing wage tax shall be borne by the
Managing Director.


 

2.          Contingent existing personal accident insurances and direct life
insurances remain maintained during the Contract Term at current premium levels
subject to ordinary premium increases.

 

§ 6

Expenses

 

The Company is under the obligation to reimburse the Managing Director for the
expenses incurred by him to the extent that such expenses are necessary and
appropriate. These expenses shall in the individual case be documented in
compliance with the applicable tax regulations unless these expenses are
accounted for at a flat rate in accordance with the said tax regulations.

 

§ 7

Vacation

 

1.          The Managing Director shall be entitled to a vacation of six weeks
per annum.

 

2.          Safeguarding the interests of the Company, the proposed time of the
vacation shall be subject to the coordination with the other Managing Director
and with the shareholders.

 

§ 8

Continued payment of Salary in the Event of Illness

 

1.          If the Managing Director is prevented from performing his duties by
illness or by other circumstances beyond his control, he shall receive the
remuneration as set out in § 4 and § 5 up to a period of 6 (six) months
beginning with the month succeeding the month in which the prevention begins.

 

2.          Any compensation for wages paid by third parties, e.g. arising from
disability income insurance or otherwise in respect of salary, shall be deducted
from the continued payment of the salary owed by the Company in such a way that
the amount of the aforesaid compensation together with the Company’s continued
payment of the salary amounts to the net base salary the Managing Director would
receive if he were able to work.


 

§ 9

Non-Competition Clause

 

1.          During the Contract Term and for three years after the expiration of
the Management Contract  (hereinafter referred to as „the Non-Competition
period“) the Managing Director shall not whether directly or indirectly

 

1.1.          hire, solicit or encourage any employee of the Company or any of
its affiliates to leave the employment of the Buyer or any of its affiliates, or

 

1.2.          hire, solicit or encourage any consultant under contract with the
Company or any of its affiliates to cease to work with the Company or any of its
affiliates, or

 

1.3.          actively engage in competing business transactions, by way of
employment or self-employment, occasionally or commercially, or own an interest
in any such business as a partner, shareholder, director, officer, principal,
agent, employee, trustee, consultant, or in any other relationship or capacity,
other than owning shares of the Company, Bogen Communications International,
Inc., any majority-owned subsidiary of Bogen Communications International, Inc.
or shareholders of the Company or less than 1 % of the outstanding stock of any
publicly traded company.

 

Competing business transactions in terms of section 1.3. shall be considered a)
the development, production and/or distribution of supplementary electronical
equipment for telephone facilities and/or services, such as PABX peripherals and
unified messaging systems, including, without limitation, any voicemail via
voice or e-mail, computer telephony integration and the like b) and any other
business in which the Company significantly participates during the Contract
Term by development, production and/or distribution. The geographic scope of
application is limited to Europe and any other area in which the Company or its
affiliates do business during the Contract Term.

 


2.          During the Non-Competition Period a compensation for the abstention
from acts of competition is to be paid by the Company. The yearly compensation
will amount to 50 % of the average fixed remuneration of the Managing Director
paid to the Managing Director in the last twelve months before the expiration of
the Management Contract (DM 120.000,-- p.a.). The compensation is payable in
equal monthly installments at the end of each calendar month.

 

3.          The Company may waive the prohibition of competition in whole or for
individual transactions at any time during the Contract Term or during the
Non-Competition Period with six months prior written notice. The obligation to
pay the compensation to the Managing Director remains in full force if the
waiver relates only to individual transactions and expires upon the expiration
of such notice period if the Company fully waives its prohibition rights
hereunder.

 

4.          In each case of violation of his obligations under this § 9, the
Managing Director shall pay a penalty of DM 50.000,--. In case of permanent
violation of his obligations hereunder such penalty is to be paid for each month
during such violation period. The right of the Company to claim for damages
and/or injunctive relief remains unaffected.

 

§ 10

Business and Trade Secrets

 

The Managing Director shall be under the obligation to observe unrestricted and
complete secrecy of any and all Business and Trade Secrets as well as of all
other confidential information or details regarding the Company or its business
enterprise. The foregoing secrecy obligations will be effective even after
termination of this contract.


 

§ 11

Delivery of Documents

 

Upon termination of this contract the Managing Director shall be under the
obligation to return all documents, records, all existing electronic files and
other material relating to his activities as Managing Director to the Company
without being asked.

 

§ 12

Inventions, Copyright

 

1.          Any rights in inventions or technical improvements made or worked
out by the Managing Director in the course of his service for the Company, in
relation with his activities for the Company, owing to his experience resulting
from his service for the Company or owing to works carried out by the latter,
may be exclusively used by the Company. Already at the present time, the
Managing Director shall assign all respective rights to the Company. Regarding
this matter the Company shall be under no obligation to pay any additional
remuneration. For lack of the Managing Director’s status as employee, the Act on
Employee Inventions shall not apply.

 

2.          Where, related to any of his duties or to the experience resulting
from his service for the Company or to the performance rendered by the Company,
copyrights for works are vested in the person of the Managing Director, it is
agreed herewith that he shall already at the present time assign the exclusive
and gratuitous right of use therein to the Company.

 

§ 13

Absence of Subsidiary Oral Agreements,

Amendments, Written Form

 

1.          There are no subsidiary oral agreements. Any contractual amendments
require written form.


 

2.          The former contract of employment as Managing Director, including
all amendments and possible provisions as to the payment of bonuses, shall cease
to be in force upon the Effective Date.

 

§ 14

Severability Clause

 

Should any provision of this contract be or become invalid or unenforceable,
this shall not affect the validity of the remaining provisions. The invalid or
unenforceable provision shall be replaced by a regulation which comes closest to
the economic purpose of the invalid provision. The same shall apply in the event
that this contract is incomplete. This provision applies also if the invalidity
or unenforceability of a provision is due to the extent of a time limit or
period or of a geographic area. In this case the legally permitted time limit or
period or geographic area shall be applicable.

 

§ 15

Place of Performance and Legal Venue

 

Place of performance and legal venue for all legal disputes possibly arising out
of this contract shall be the legal seat of the Company.

 

§ 16

Declaration of Intention

 

All declarations of intention made by the Managing Director concerning the
present contract shall be addressed to the CEO (Chief Executive Officer) or the
President of the sole shareholder.

 

This agreement is made in duplicate each copy being original, this 29th day of
June, 2001.

 

/s/ Jonathan Guss

 

/s/ Kasimir Arciszewski

– the company –

 

– the Managing Director –

represented by the shareholders

 

 

 

 